—Order, Supreme Court, New York County (Seymour Schwartz, J.), entered October 6, 1993, which, inter alia, denied plaintiffs’ motion to *480disqualify defendants’ attorneys, unanimously affirmed, without costs.
Disqualification was properly denied since the prior representation of plaintiffs by defendants’ attorney in the dispute over credit card charges involved minimal efforts that have no relationship to the instant action for unfair competition (see, Matter of Hof, 102 AD2d 591, 596), and since defendants’ attorney’s testimony with respect to the first matter is not "strictly necessary” to the resolution of the matter at hand (S & S Hotel Ventures Ltd. Partnership v 777 S. H. Corp., 69 NY2d 437, 446). Concur—Murphy, P. J., Ellerin, Kupferman, Williams and Tom, JJ.